DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/17/2021 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. The Applicant argues that Anderson fails to mention or teach that the LED diode does not emit any light having a wavelength less than 297 nm.  The Examiner respectfully disagrees.  Anderson teaches using LED elements that emit in the same frequencies as currently claimed by the Applicant and therefore, would perform in the same manner and limit light in the range less than 297nm.  It is further noted that the Applicant does not have support in the specification for an LED element that does not emit any light having a wavelength less than 297 nm.  
The Applicant argues that Anderson fails to teach the exact range as claimed and therefore fails to anticipate the claims.  The Examiner respectfully disagrees.  The claim is written in an open ended comprising fashion.  Further the range as taught by Anderson is 310-316nm which is two nm less on the low end and one nm greater on the high end.  The range as taught by Anderson discloses the claimed range with sufficient specificity (within 2nm) and thereby anticipates the claim.  Further since the claim is 
While the prior art discloses the claimed range with sufficient specificity, alternatively, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slightly broader range of 310-316nm as taught by Anderson, to a slightly narrower range of 312-315nm since it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Pub. 2015/0238774 hereinafter “Anderson”) or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (U.S. Pub. 2015/0238774 hereinafter “Anderson”).
Regarding claim 1, Anderson discloses a phototherapy device (e.g. 12), comprising: a light source unit configured to irradiate an affected area affected by a skin 
In the alternative, Anderson discloses the claimed invention including the overlapping range with sufficient specificity of 310-316nm as disclosed in paragraph 21.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slightly broader range of 310-316nm as taught by Anderson, to a slightly narrower range of 312-315nm since it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Regarding claim 2, meeting the limitations of claim 1 above, Anderson further discloses wherein, the LED element emits light having a peak wavelength equal to or greater than 313 nm and equal or less than 315 nm (e.g. ¶21; “Anderson claims 310-316nm providing sufficient specificity in the range”).
Regarding claim 4, meeting the limitations of claim 1 above, Anderson further discloses wherein, the LED element emits light having a light emission spectrum of which full width at half maximum is equal to or greater than 10 nm and equal to or less than 20 nm (e.g. ¶¶42, 90, 111).
Regarding claim 6, meeting the limitations of claim 1 above, Anderson further discloses wherein, the light source unit has a structure in which a plurality of LED elements are arranged in an array, and each of the plurality of LED elements emits light having the peak wavelength equal to or greater than 312 nm and equal to or less than 315 nm (e.g. ¶21; “Anderson claims 310-316nm providing sufficient specificity in the range”).
Regarding claim 7, meeting the limitations of claim 1 above, Anderson discloses a phototherapy method of irradiating an affected area affected by a skin disease with phototherapeutic light in a UV-B region emitted from a light source unit (e.g. 12; ¶83), comprising: a step of emitting light in the UV-B region having a peak wavelength equal to or greater than 312 nm and equal to or less than 315nm from an LED element constituting the light source unit (e.g. ¶¶21, 83; “Anderson claims 310-316nm providing sufficient specificity in the range”); and a step of irradiating the affected area with the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792